DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 3/21/2022 is acknowledged.
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunai (WO 2013/114583).
Kunai discloses a polarizing laminated film with protective films.  Concerning claim 1, Kunai discloses the polarizing laminated film (FIGS. 2-4) comprises a polarizing film having at least two regions that are spaced apart, wherein one region has curvilinear portions meeting the structural elements set forth in claim 1.  Examiner notes that Kunai discloses that the polarizing film is not formed in regions 120 and 130 and as such, the polarizing film contains separate portions that are spaced apart as claimed (p. 13, lines 527-537).  The laminated film further comprises first and second facing films, wherein the polarizing film is disposed therebetween (elements 200 and 300).  As shown in Figures 2-4, the curvilinear portion is within the inside edges to the facing films and as such, meets the limitations as claimed.  With respect to claim 2, the protective facing films are each bonded to the polarizing film by means of an adhesive (p. 3, lines 108-115).  
Concerning claim 8, Kunai discloses the second adhesive is disposed over the entire surface of the polarizing film (p. 14, lines 555-562).  With respect to claim 9, the adhesive is applied and pressure is applied by a crimping device (p. 18, lines 727-736).  This is taken to mean that the adhesive is a pressure sensitive adhesive to laminate the surfaces together.  Regarding claims 11 and 12, as shown in Figure 3, there are two curvilinear portions corresponding to the respective corners and also are convexly shaped, which would meet the limitations as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kunai (WO 2013/114583).
Kunai discloses the protective films are each 5 to 90 microns and the polarizer film is from 3 to 30 microns, wherein the embodiments would include embodiments having the claimed thickness difference (p. 5, lines 182-188 and p. 16, lines 640-644).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunai (WO 2013/114583) in view of Fujioka et al. (US 20180178493).
Kunai discloses the above but is silent to the adhesion force difference, release agent, and first adhesion agent structure.
Fujioka discloses a protective element that can have a polarizing film.  Concerning claims 3-7, Fujioka discloses the protective element comprises a protective film with a release film between the adhesive and the areas of non-adhesive and adhesive regions, wherein the release film is formed from a silicon-based material (para. 0028-0076).  As shown in Figure 2, the cut portion forms two separate regions with the adhesive not disposed fully over the cut portion .  The resulting structure allows for both protection of the structure while transported or processed (para. 0034) and producing foldable regions that are easy to fold (para. 0006).  As such, it would have been obvious to one of ordinary skill in the art to have the first adhesive have the structure as claimed, for the above cited reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jo (KR 101669026).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783